           Case 1:17-cv-01230-JB-LF Document 69 Filed 02/06/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

J. LEE,

                Plaintiff,
                                                                         No. 1:17-CV-01230-JB-LF
v.

THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO, and
GARNETT S. STOKES, in her official capacity
as the President of the University of New Mexico,

                Defendants.

                    JOINT MOTION TO ENLARGE PAGE LIMITS FOR
                    SUMMARY JUDGMENT BRIEFING AND EXHIBITS

          COMES NOW Plaintiff, J. Lee, and Defendants, The Board of Regents of the University

of New Mexico (“UNM”) and Garnett S. Stokes, and hereby move the Court to enlarge the page

limits for summary judgment briefing and attached exhibits. As grounds therefor, the parties state:

          1.    Due to the nature of the claims and the factual detail necessary to present the legal

arguments to the Court, the parties respectfully requests that the Court enlarge the page limits for

the summary judgment briefing by seven (7) pages so that the motion and supporting brief must

not exceed thirty-four (34) pages, the response must not exceed thirty-one (31) pages, and the reply

must not exceed nineteen (19) pages.

          2.    The parties also respectfully request that the Court enlarge the page limits for

exhibits attached to the summary briefs by seventy-five (75) pages so that all exhibits, including

excerpts from a deposition, must not exceed a total of one hundred twenty-five (125) pages.

Enlarging the page limits for exhibits as requested will allow the parties to attached full-size pages
         Case 1:17-cv-01230-JB-LF Document 69 Filed 02/06/20 Page 2 of 2




of all exhibits (with the exception of deposition excerpts that will be submitted in condensed form)

to the briefing, which should make the exhibits easier to read.

       WHEREFORE, the parties respectfully request that the Court enter an order enlarging the

page limits for summary judgment briefing and exhibits as set forth below.

                                              STELZNER, WINTER, WARBURTON,
                                                FLORES, SANCHEZ & DAWES, P.A.
                                              Attorneys for Defendants
                                              P.O. Box 528
                                              Albuquerque, NM 87103
                                              qsmith@stelznerlaw.com

                                                     /s/ Quentin Smith
                                              By: ______________________________________
                                                     Quentin Smith

                                              and

                                              ADAMS+CROW LAW FIRM
                                              Attorneys for Plaintiff
                                              5051 Journal Center Blvd., Suite 320
                                              Albuquerque, NM 87109
                                              (505) 582-2819; (505) 212-0439 (fax)
                                              Arlyn@adamscrow.com
                                              Alana@adamscrow.com

                                                     Approved via email – February 6, 2020
                                              By: ______________________________________
                                                     Arlyn G. Crow
                                                     Alana M. De Young


                                                         S:\TXTLIB\17193SS\PLDG\20200206 JT MTN re Enlarge Page Limits for MSJ Briefs (QS).docx




                                                 2
